Citation Nr: 1010541	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  03-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by pain of the knees, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by pain of the elbows, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for disability 
manifested by pain involving multiple joints, including the 
shoulders, wrists, hands, ankles, and feet, to include as due 
to an undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by respiratory symptoms, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for disability 
manifested by sleep disturbance, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 
1987, and from August 1991 to October 1991, in the Air Force 
Reserve, including service in the Southwest Asia theater of 
operations during the Persian Gulf War from August 1991 to 
October 1991.  He also had additional service in the Air 
Force Reserve.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Atlanta, 
Georgia.  A personal hearing was held before the undersigned 
Veterans Law Judge in August 2004.  The Board remanded the 
appeals in February 2006 for additional procedural and 
evidentiary development.  In a November 2007 decision, the 
Board denied service connection for a skin disorder, abnormal 
fluctuations in body weight, headaches, chronic fatigue, 
multiple joint pain, respiratory disorder, gastrointestinal 
disorder, cardiovascular disorder and sleep disturbance, each 
to include as due to undiagnosed illness.

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a joint motion to 
the Court, the parties (the Veteran and the VA Secretary) 
requested that the Board decision be vacated and the issues 
of chronic fatigue, multiple joint pain, a respiratory 
disorder and sleep disorder, each to include as due to 
undiagnosed illness, be remanded.  The Veteran withdrew his 
appeals of the Board's denials of service connection for a 
skin disorder, abnormal fluctuations in body weight, 
headaches, gastrointestinal disorder, and cardiovascular 
disorder, each to include as due to undiagnosed illness.  
Hence those issues are not before the Board.  In a January 
2009 Court order, the joint motion was granted, the Board's 
November 2007 decision was vacated as to the issues of 
chronic fatigue, multiple joint pain, a respiratory disorder 
and sleep disorder, and the issues were remanded.  The case 
was subsequently returned to the Board.

The Veteran submitted additional pertinent evidence directly 
to the Board in October 2009, and has waived initial RO 
review of such evidence.  Hence the Board will consider it.  
38 C.F.R. § 20.1304.

The issues of entitlement to service connection for chronic 
fatigue, respiratory symptoms, sleep disturbance, and pains 
of the following joints:  shoulders, wrists, hands, ankles 
and feet, all claimed as due to undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran's 
current bilateral knee disability is attributable to a known 
clinical diagnosis and is not etiologically related to an 
incident of his military service.

2.  The competent evidence of record shows that the Veteran's 
current bilateral elbow disability is attributable to a known 
clinical diagnosis and is not etiologically related to an 
incident of his military service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed. 38 
U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

2.  A bilateral elbow disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1112, 
1117, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2001 and January 2002.  Complete 
notice was sent in letters dated in March 2006, July 2006, 
and October 2006 and the claim was readjudicated in an April 
2007 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.

It appears that some of the Veteran's service treatment 
records from his first period of active duty service are 
missing.  The Veteran has stated that these records were 
stolen in 1985.  See July 2002 notice of disagreement.  The 
record shows that VA has obtained all available service 
treatment records.  Attempts to obtain additional service 
treatment records have been unsuccessful.  VA has also 
assisted the appellant in obtaining evidence, afforded the 
appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Also, under 38 C.F.R. § 3.317, a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.317(a)(2)(i) (2009).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  38 C.F.R. § 
3.317(a)(2)(ii) (2009).  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. Id.  "Objective indications 
of chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 38 C.F.R. § 3.317(a)(3) (2009).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6- month period will be 
considered chronic.  38 C.F.R. § 3.317(a)(4) (2009).  The 6-
month period of chronicity is measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2009).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c).

The Veteran's only established service-connected disability 
is bilateral nephrolithiasis.

Service treatment records are negative for treatment of elbow 
or knee pain, and for a diagnosis of a knee or elbow 
disability.  

A November 1996 VA preoperative history and physical reflects 
that on examination, the Veteran's extremities had full range 
of motion, with no edema or clubbing.  An October 2000 VA 
outpatient enrollment evaluation reflects that  the Veteran 
denied any musculoskeletal complaints.  On examination, he 
had full strength and range of motion of all joints, with no 
edema.

In an April 2002 VA joints examination, the Veteran 
complained of multiple joint pain, primarily the knees, 
elbows, shoulders, ankles and wrists.  The VA examiner 
reviewed the Veteran's claims file prior to the examination.  
The Veteran denied any periods of flare-ups of joint pain or 
episodes of dislocation or recurrent subluxation.  Physical 
examination showed no objective evidence of painful joint 
motion, edema, effusion, or instability and minimal 
functional limitational loss due to joint pain.  X-rays of 
the knees showed no joint or bony lesions.  The diagnosis was 
no residual of multiple joint pain.  

In an April 2002 VA general medical examination, there was no 
swelling, effusion, tenderness, muscle spasm or joint laxity.  
The diagnosis was no residual from multiple joint pain.

In July 2002, the veteran informed VA that he had been 
treated for his symptoms at Dobbins Air Force Base.  In 
response to a request from the RO for records, Dobbins Air 
Force Base notified VA in September 2002 that no records were 
available for the Veteran from this facility.

On VA examination in April 2006, conducted pursuant to a 
February 2006 Board remand, the Veteran complained of 
multiple arthralgias, specifically of the knees, ankles, and 
wrists.  The Veteran's claims file and electronic medical 
records were reviewed.  Physical examination showed mild 
fatigue, weakness, and lack of endurance with repetitive 
testing of his knees.  X-rays of the knees showed 
degenerative joint disease.  The VA examiner concluded that 
there was no nexus between any of the Veteran's claimed 
disabilities and active service and that the Veteran's 
multiple diagnoses and symptoms were likely attributable to 
heredity and the aging process.  The assessment included 
bilateral knee degenerative joint disease.

The Veteran again received multiple VA examinations in 
October 2006.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records, prior to these 
examinations.  The Veteran complained of multiple joint pains 
since 1991.  X-rays showed degenerative joint disease of the 
knees.  The VA examiner concluded that the Veteran's current 
diagnoses of mild degenerative joint disease of the knees and 
mild epicondylitis of the elbows were not related to active 
service. Finally, the VA examiner concluded that the Veteran 
did not have any undiagnosed illnesses.  The pertinent 
diagnoses were mild degenerative joint disease of the knees 
and mild epicondylitis of the elbows.

The Veteran has provided statements to the effect that he has 
had joint pains since separation from active service in 1991.  
At his August 2004 hearing, he said that he noticed knee and 
elbow pains during his service in the Persian Gulf.  
Statements dated in 2009 from friends and family members are 
collectively to the effect that he had joint pains after 
returning from the Persian Gulf.

The Board finds that the Veteran's symptoms of the knees and 
elbows have been attributed to known clinical diagnoses - 
namely,  degenerative joint disease of the knees, and 
epicondylitis of the elbows.  Moreover, in specifically 
addressing the Veteran's orthopedic complaints, the October 
2006 VA examiner found none related to an undiagnosed 
illness.  X-ray studies have shown degenerative joint disease 
of the knees.  As the Veteran's symptoms of the knees and 
elbows have been attributed to known clinical diagnoses, 
service connection may not be predicated on application of 38 
C.F.R. § 3.317 (2009).

While service connection cannot be established pursuant to 38 
U.S.C.A. § 1117, the Veteran is also entitled to 
consideration of whether service connection of the claimed 
knee and elbow disabilities may be established on a direct 
basis under 38 U.S.C.A. § 1110 or a presumptive basis under 
38 U.S.C.A. § 1112.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Service treatment records are negative for any complaints or 
findings referable to the claimed disabilities.  Degenerative 
joint disease of the knees did not manifest during the one-
year presumptive period following the Veteran's discharge 
from service.  There is also no competent medical evidence of 
record that otherwise shows that the claimed disabilities are 
related to an incident of the Veteran's service other than 
mere service in the Persian Gulf War.  The Veteran is 
competent to report that he experiences pain in the knees and 
elbows.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, he cannot provide a competent opinion that his knee 
and elbow pain is causally related to service, because the 
question of etiology of his knee and elbow disabilities is 
not lay-observable and requires medical expertise.  VA 
physicians have opined that the current degenerative joint 
disease of the knees and epicondylitis of the elbows are not 
related to service.  The VA examiners are competent to render 
such an opinion.  Moreover, they reviewed the file, including 
prior relevant examinations and provided a reason for their 
conclusions.  The examination were adequate and the 
examiners' conclusions carry much probative weight.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, 
the Board finds that service connection for joint pain of the 
knees and elbows, is also not warranted on a direct or 
presumptive basis.

In summary, the record fails to show competent and probative 
evidence of degenerative joint disease of the knees or 
epicondylitis of the elbows in service or for many years 
thereafter, and the preponderance of the evidence is against 
a finding that the conditions are due to or aggravated by 
service, to include as due to undiagnosed illness.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claims, and the appeals must 
therefore be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disability, to 
include as due to an undiagnosed illness, is denied.

Service connection for a bilateral elbow disability, to 
include as due to an undiagnosed illness, is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for chronic fatigue, 
respiratory symptoms, sleep disturbance, and pains of the 
following joints:  shoulders, wrists, hands, ankles, and 
feet, all claimed as due to undiagnosed illness.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The Board 
finds that there is insufficient medical evidence on file to 
adjudicate these claims.  

The Veteran contends that he has chronic fatigue, respiratory 
symptoms, sleep disturbance, and joint pains due to 
undiagnosed illness.  Both the Veteran and his representative 
have identified his respiratory symptoms and sleep 
disturbance as awakening during the night with shortness of 
breath.

The Board observes that the evidence of record suggests that 
some of the claimed symptoms/disabilities which the Veteran 
asserts are due to undiagnosed illness may possibly be 
symptoms of other, diagnosed, disabilities.

Service treatment records reflect that in February 1986, the 
Veteran was noted to be very anxious, and the examiner 
concluded that the biggest problem lay in the Veteran's 
overconcern, and that the Veteran had an "almost paranoid" 
concern with his body functions.  The examiner indicated that 
a Minnesota Multiphasic Personality Inventory (MMPI) test 
might be in order.  

A June 1991 VA outpatient treatment record reflects that the 
Veteran was treated for "ch anxiety," and Atarax was 
prescribed.

A January 2001 VA psychiatric outpatient evaluation reflects 
that the Veteran complained of anxiety and trouble sleeping.  
He said he woke with his heart beating fast, shortness of 
breath, and tingling in his fingers for the past 9 years.  He 
said he tended to have these symptoms when under stress.  He 
was now complaining of insomnia and anxiety.  The examiner 
diagnosed adjustment disorder with anxious mood, and noted 
that his disorder was manifested by panic attacks.

A September 2001 VA mental health clinic note reflects that 
the Veteran complained of anxiety, with heaviness in his 
chest and a restless sleep pattern.  The diagnosis was 
generalized anxiety disorder - provisional.  The same 
diagnosis was indicated in April 2002.

At an April 2006 VA examination, the Veteran reported that 
shortness of breath that occurred at night during his night 
terrors or bad dreams, and said he woke up 2 to 3 times per 
night.  The pertinent diagnoses were bilateral wrist and 
ankle arthralgias (unknown etiology), generalized fatigue 
(unknown etiology), nocturnal episodes of dyspnea (unknown 
etiology), and sleep disturbance secondary to night terrors.  
The examiner opined that the Veteran had multiple diagnoses 
and symptoms which were likely attributable to heredity and 
the aging process.

At an October 2006 VA examination, the Veteran reported that 
he was diagnosed with generalized anxiety disorder about 
three years ago.  The pertinent diagnosis was past history of 
treatment for generalized anxiety disorder and insomnia in 
2002.  The examiner opined that the Veteran did not have any 
respiratory condition or any undiagnosed illness.  

VA medical records dated in 2007 and 2008 reflect that 
generalized anxiety disorder is one of the Veteran's current 
active problems.

The Board finds that another VA examination is warranted to 
determine whether or not each of the Veteran's claimed 
symptoms of chronic fatigue, sleep problems, and joint pains 
of the shoulders, wrists, hands, ankles and feet are due to 
diagnosed illnesses, or to a medically unexplained chronic 
multisymptom illness.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent VA and private 
medical records that are not already on 
file, and associate them with the claims 
file.  In particular, the RO should 
attempt to obtain any records of treatment 
for a sleep disorder or a psychiatric 
disorder dated since service.

2.  After completion of the above, 
schedule the Veteran for appropriate 
examinations to determine whether the 
claimed medical disabilities (chronic 
fatigue, respiratory symptoms, sleep 
disturbance, and pain involving multiple 
joints, including the shoulders, wrists, 
hands, ankles and feet) are currently 
manifested, and if so, their etiology and 
onset date(s).

In requesting any examination, the AMC/RO 
should request that the examiner render 
opinions as to whether it is at least as 
likely as not that any clinically 
demonstrated disorders are the result of 
any incidents of active military service, 
including any already-service-connected 
disability, with consideration of the 
provisions of law pertaining to Persian 
Gulf War "Undiagnosed Illness."

All indicated tests and studies should be 
accomplished. The claims file should be 
made available to the examiners for review 
in connection with the examinations.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, and provide detailed reasons for 
their medical conclusions.  An opinion 
should be provided based on review of the 
claims file alone if the Veteran fails to 
report for the examination.

The examiners should furnish opinions 
concerning the following:

(a)  Each examiner should describe the 
nature and severity of all relevant 
pathology and state whether the Veteran's 
chronic fatigue, respiratory symptoms, 
sleep disturbance, and pain involving 
multiple joints, including the shoulders, 
wrists, hands, ankles and feet are part 
and parcel of any diagnosed condition, 
including any psychiatric condition.  The 
examiners should opine whether it is at 
least as likely as not that any currently 
manifested disorder(s) is/are related to 
the Veteran's active service, including 
service in Southwest Asia.  This should 
include an opinion regarding whether the 
Veteran's claimed conditions are causally 
or etiologically related to military 
service or to some other cause or causes.  
The examiners should state whether there 
is any evidence that the currently 
diagnosed conditions are related to any 
signs or symptoms the Veteran experienced 
during his service.

(b)  Does the Veteran have chronic fatigue 
syndrome or  fibromyalgia?

(c)  If any condition cannot be attributed 
to a diagnosed illness, the appropriate 
examiner should state whether there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred after the Veteran's departure 
from service or that the undiagnosed 
illness was the result of some other cause 
or medical condition unrelated to service.

3.  Upon receipt of the reports of the VA 
examiners, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
including any additional evidence received 
since the last supplemental statement of 
the case. If the Veteran's claims remain 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond before 
this case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


